As filed with the Securities and Exchange Commission on March 26, 2008 Registration No. 33-2710 811-4616 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 / X / Pre-Effective Amendment No. / / Post-Effective Amendment No. 23 / X / and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY / X / ACT OF 1940 Amendment No. 24 / X / (Check appropriate box or boxes) PUTNAM HIGH YIELD ADVANTAGE FUND (Exact name of Registrant as Specified in Charter) One Post Office Square, Boston, Massachusetts 02109 (Address of principal executive offices) (Zip Code) Registrant's Telephone Number, including Area Code (617) 292-1000 It is proposed that this filing will become effective (check appropriate box) / / immediately upon filing pursuant to paragraph ( b) / X / on March 30, 2008 pursuant to paragraph (b) / / 60 days after filing pursuant to paragraph (a)(1) / / on (date) pursuant to paragraph (a)(1) / / 75 days after filing pursuant to paragraph (a)(2) / / on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: / / this post-effective amendment designates a new effective date for a previously filed post-effective amendment. BETH S. MAZOR , Vice President PUTNAM HIGH YIELD ADVANTAGE FUND One Post Office Square Boston, Massachusetts 02109 (Name and address of agent for service) Copy to: JOHN W. GERSTMAYR, Esquire Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Putnam High Yield Advantage Fund 3
